Consolidated proceedings to review the assessments of respondent’s property in the city of New Rochelle for the years 1935 to 1939, inclusive. The referee found the assessments erroneous by reason of overvaluation and reduced them. Order and judgment confirming the referee’s report and reducing the assessments accordingly, directing correction of the assessment rolls and tax rolls, further directing the refund to relator of taxes paid in excess of what the taxes would have been if the assessments had been made as directed, and awarding relator judgment for its costs and disbursements as taxed, unanimously affirmed, with one bill of fifty dollars costs and disbursements. Appeal from, decision dismissed, without costs. No opinion. Present — Hagarty, Johnston, Adel, Taylor and Close, JJ.